                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


    INTELLECTUAL VENTURES II LLC                          §
                                                          §
    v.                                                    §
                                                          §     CASE NO. 6:16-cv-81-JRG-KNM
    KEMPER CORPORATION; TRINITY                           §
    UNIVERSAL INSURANCE COMPANY                           §    JURY TRIAL DEMANDED
    d/b/a KEMPER PREFERRED;                               §
    UNITRIN COUNTY MUTUAL                                 §
    INSURANCE COMPANY d/b/a                               §
    KEMPER DIRECT AND KEMPER                              §
    SPECIALTY; CHARTER INDEMNITY                          §
    COMPANY d/b/a KEMPER                                  §
    SPECIALTY                                             §
                                                          §

                            MEMORANDUM OPINION AND ORDER

         This Memorandum Opinion and Order construes the disputed claim terms in United States

Patent No. 7,516,177 (“the ‘177 Patent”) asserted in this suit by Intellectual Venture II LLC

(“Plaintiff” or “IV”) against Defendants 1. On December 12, 2018, the parties presented oral

arguments on the disputed claim terms at a Markman hearing. For the reasons stated herein, the

Court ADOPTS the constructions set forth below.

                                            BACKGROUND

         On February 23, 2016, Plaintiff filed suit against Defendants alleging infringement of the

‘177 Patent Claims 11-20. See Doc. No. 1. On January 17, 2017, the Patent Trial and Appeal Board

(“PTAB”) entered final written decisions pursuant to inter partes review (“IPRs”) filed by BITCO

General Insurance Corporation that found Claims 11-13 and 15-20 of the ‘177 Patent invalid. Doc.




1
 Defendants are Kemper Corporation, Trinity Universal Insurance Company d/b/a Kemper Preferred, Unitrin County
Mutual Insurance Company d/b/a Kemper Direct and Kemper Specialty, and Charter indemnity Company d/b/a
Kemper Specialty (collectively, “Defendants”).

                                                      1
No. 68 at 3. Subsequently, Claims 11-13 and 15-20 of the ‘177 Patent were severed into a different

cause of action. See Doc. No. 83. Accordingly, the sole asserted claim remaining in this case is

Claim 14, which is dependent on Claim 11. See Doc. No. 83; Doc. No. 104 at 6. The ‘177 Patent

has been subject to two previous claim construction rulings. See Intellectual Ventures I LLC v.

HCC Ins. Holdings, Inc., No. 6:16-CV-660, Dkt. No. 102 (E.D. Tex. Aug. 26, 2016); Intellectual

Ventures II LLC v. BITCO Gen. Ins. Corp., No. 6:15-CV-00059, Dkt. No. 116 (E.D. Tex. Jan. 11,

2016). The terms of the ‘177 Patent have also been construed by the PTAB. See Great W. Cas. Co.

v. Intellectual Ventures II LLC, No. PTAB-IPR2015-01706, Paper No. 30 (Jan. 17, 2017); Great

W. Cas. Co. v. Intellectual Ventures II LLC, No. PTAB-IPR2015-1707, Paper No. 28 (Jan. 17,

2017); Oracle America Inc. v. Intellectual Ventures I LLC, No. PTAB-IPR2016-01434, Paper No.

52 (Jan. 8, 2018).

                                    APPLICABLE LAW

Claim Construction

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). In claim construction, courts examine the patent’s intrinsic

evidence to define the patented invention’s scope. See id.; C.R. Bard, Inc. v. U.S. Surgical Corp.,

388 F.3d 858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc.,

262 F.3d 1258, 1267 (Fed. Cir. 2001). This intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. See Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388

F.3d at 861. Courts give claim terms their ordinary and accustomed meaning as understood by

one of ordinary skill in the art at the time of the invention in the context of the entire patent.



                                                 2
Phillips, 415 F.3d at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir.

2003).

         The claims themselves provide substantial guidance in determining the meaning of

particular claim terms. Phillips, 415 F.3d at 1314. First, a term’s context in the asserted claim can

be very instructive. Id. Other asserted or unasserted claims can also aid in determining the claim’s

meaning because claim terms are typically used consistently throughout the patent.                  Id.

Differences among the claim terms can also assist in understanding a term’s meaning. Id. For

example, when a dependent claim adds a limitation to an independent claim, it is presumed that

the independent claim does not include the limitation. Id. at 1314–15.

         “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis.            Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). This is true because a patentee may define his own

terms, give a claim term a different meaning than the term would otherwise possess, or disclaim

or disavow the claim scope. Phillips, 415 F.3d at 1316. In these situations, the inventor’s

lexicography governs. Id. Also, the specification may resolve ambiguous claim terms “where the

ordinary and accustomed meaning of the words used in the claims lack sufficient clarity to permit

the scope of the claim to be ascertained from the words alone.” Teleflex, Inc., 299 F.3d at 1325.

But, “‘[a]lthough the specification may aid the court in interpreting the meaning of disputed claim

language, particular embodiments and examples appearing in the specification will not generally

be read into the claims.’” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed.



                                                   3
Cir. 1998) (quoting Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir.

1988)); see also Phillips, 415 F.3d at 1323. The prosecution history is another tool to supply the

proper context for claim construction because a patent applicant may also define a term in

prosecuting the patent. Home Diagnostics, Inc., v. Lifescan, Inc., 381 F.3d 1352, 1356 (Fed. Cir.

2004) (“As in the case of the specification, a patent applicant may define a term in prosecuting a

patent.”).

        Although extrinsic evidence can be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition is entirely unhelpful to a court. Id. Generally, extrinsic evidence is “less reliable

than the patent and its prosecution history in determining how to read claim terms.” Id.

Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

        Patent claims must particularly point out and distinctly claim the subject matter regarded

as the invention. 35 U.S.C. §112(b); 35 U.S.C. § 112, ¶ 2. “A lack of definiteness renders invalid

‘the patent or any claim in suit.’” Nautilus Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 134 S.

Ct. 2120, 2125, 189 L. Ed. 2d 37 (2014) (citation omitted). Definiteness requires that a claim must,

when “viewed in light of the specification and prosecution history, inform those skilled in the art

about the scope of the invention with reasonable certainty.” Id. at 2129. Whether a claim is



                                                  4
indefinite is determined from the viewpoint of a person skilled in the art at the time the patent was

filed. Id. at 2128. Indefiniteness is a question of law. Teva Pharms. USA, Inc. v. Sandoz, Inc., 723

F.3d 1363, 1368 (Fed. Cir. 2013). Indefiniteness is a challenge to the validity of the patent and

must be established by clear and convincing evidence. Nautilus, 134 S. Ct. at 2130 n.10 (citing

Microsoft Corp. v. i4i Ltd. P’ships, 131 S. Ct. 2238, 2242 (2011)).

       An indefiniteness analysis involves general claim construction principles and begins with

the language of the claims. Sonix Tech. Co., Ltd. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1378 (Fed.

Cir. 2017). When a subjective term is used in a claim, “the court must determine whether the

patent’s specification supplies some standard for measuring the scope of the [term].” Datamize,

LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1351 (Fed. Cir. 2005), abrogated on other grounds

by 572 U.S. 898, 134 S. Ct. 2120, 189 L.Ed. 2d 37. The standard “must provide objective

boundaries for those of skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371

(Fed. Cir. 2014).

                                           ANALYSIS

I.     Agreed Terms in the ‘177 Patent:

       The parties have submitted the following agreed terms (Doc. No. 63-1 at 1-2):

                    Term                                       Agreed Construction

 “centralized access point of a user”                A user’s network resource that can be used
                                                     to access content
 (Claim 11)
 “distributed information access point”              A network resource which is delivered to
                                                     one or more users and that enables a user
 (Claims 11-13, 16, 19)                              to interact with a centralized access point
 “administrative interface”                          A software management tool that
                                                     facilitates administrative functions
 (Claims 11, 15)
 “centralized access point of the particular         The particular user’s network resource that
 user”                                               can be used to access content



                                                 5
 (Claim 16)


        In light of the parties’ agreements on the proper construction of these terms, the Court

ADOPTS AND APPROVES these constructions.

II.     Disputed Terms in the ‘177 Patent:

        The ‘177 Patent, filed on June 28, 2004, is entitled “Apparatus for Distributing Content

Objects to a Personized Access Point of a User Over a Network-Based Environment and Method,”

and issued on April 7, 2009. The ‘177 Patent is a continuation of U.S. Patent No. 6,769,010, which

was filed on May 11, 2000. The Abstract states:

        An apparatus is provided for distributing content objects to a personalized access
        point of a user over a network-based environment. The apparatus includes a server,
        a selection client, and a retrieval client. The server includes a database operative to
        store indicia associated with at least one content object and further operative to
        store user identifiers as well as information about which content objects have been
        selected by a particular user. The selection client communicates with the server via
        a communication link. The selection client is configured to allow a user to select
        content objects to add to a personalized access point by submitting an indicia and a
        user identifier to the server. The retrieval client communicates with the server over
        a communication link allowing a user to retrieve information from a personalized
        access point. In response to the submission of the indicia and user identifier, at least
        one of: (a) a content object, and (b) a link to a content object are added to the
        personalized access point of the particular user and the particular user can retrieve
        the content object through the personalized access point from the retrieval client. A
        method is also provided.

        Claims 11 and 14 of the ‘177 Patent recite the following elements (disputed terms

in italics):

                   11. An apparatus for distributing content through one or more
                         distributed information access points to a centralized access
                         point of a user, comprising:
                   at least one server operative to store one or more of: a) content,
                         b) links to content, c) information about content, and d)
                         information about users including information about which
                         content a user has chosen;




                                                   6
                  a centralized access point of a user accessible via a
                        communications link and operative to provide the user with
                        access to content chosen by or for the user;
                  at least one distributed information access point accessible via a
                        communications link and operative to implement one or
                        more of: a) list one or more content objects, b) allow a user
                        to choose content for addition to their centralized access
                        point, and c) provide the user with logon access to their
                        centralized access point; and
                  an administrative interface in communication with the server and
                        operative to create groupings of content into one or more
                        distributed information access points;
                  wherein a user is enabled with the capability to log on to their
                        centralized access point from one or more distributed
                        information access point(s) and access content chosen from
                        one or more distributed information access point(s).

                  14. The apparatus of claim 11 wherein the centralized access
                       point is further operative to enable a user to manage any
                       content contributed by them.

   a. “content” (Claims 11, 14)

              Plaintiff’s Proposed                           Defendants’ Proposed
                  Construction                                    Construction
 Plain and ordinary meaning. No                  “Electronic data not including links to
 construction necessary.                         content, information about content, and
                                                 information about users including
                                                 information about which content a user
                                                 has chosen”


       At issue is whether the claim term “content” should be construed with the negative

limitation of “not including links to content, information about content, and information about

users including information about which content a user has chosen.”

       Plaintiff argues “words of a claim ‘are generally given their ordinary and customary

meaning.’” Doc. No. 104 at 7 (citing Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005)

(en banc)). Plaintiff argues, “content” “has a widely accepted meaning that is not contradicted

within the text of the Patent[.]” Id. For support, Plaintiff points to the preamble of Claim 11 that



                                                 7
states: “An apparatus for distributing content through one or more distributed information access

point to a centralized access point of a user.” Id. (citing ‘177 Patent at 55:4-6). Thus, Plaintiff

concludes, “the claim language is consistent with content’s plain and ordinary meaning of

‘substance,’ ‘meaning,’ or ‘information.’” Id. at 8 (citing Content, https://www.merriam-

webster.com/dictionary/content (last accessed Oct. 25, 2018)).

         Defendants argue that Plaintiff’s plain and ordinary meaning construction “contradicts the

position it took in front of the PTAB . . . .” Doc. No. 110 at 2-3. Defendants contend that, in

IPR2015-01706, “IV argued that ‘the term content cannot be construed so broadly to include the

other forms of information separately identified in Claim 11,’ including ‘links to content,’

‘information about content,’ and ‘information about users including information about which

content a user has chosen.’” Id. at 3 (citing Doc. No. 110-2 at 33). Defendants argue that “[t]he

PTAB agreed with IV and determined that the broadest reasonable construction of the term

‘content’ excludes ‘links to content.’” 2 Id. (citing Doc. No. 110-3 at 16-17). Defendants further

argue that “[b]ecause the PTAB used the broadest reasonable interpretation standard in construing

this term, . . . this Court’s construction cannot be broader than the construction adopted by the

PTAB.” Id. at 4 (citing Facebook, Inc. v. Pragmatus AV, LLC, 582 Fed. App’x 864, 869 (Fed. Cir.

2014); Doc. No. 110-3 at 16).

         The relevant portion of Claim 11 of the ‘177 Patent, from which Claim 14 depends, recites

“at least one server operative to store one or more of: a) content, b) links to content, c) information

about content, and d) information about users including information about which content a user

has chosen.” ‘177 Patent at 55:7-10. Generally, the use of different terms in a patent’s claims


2
 Defendants note that “[i]n coming to this construction, the PTAB reasoned that it was only necessary to construe
whether ‘content’ excluded ‘links to content’ (and not the other forms of information listed in claim 11), because there
was no real issue between the parties as to whether the prior art disclosed the other forms of information.” Id. (citing
Doc. No. 110-4 at 7-8).

                                                           8
connotes different meanings. See Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324,

1333 n.3 (Fed. Cir. 2006) (“[T]he use of two terms in a claim requires that they connote different

meanings.”); CAE Screenplates Inc. v. Heinrich Fiedler GmbH & Co. KG, 224 F.3d 1308, 1317

(Fed. Cir. 2000) (“[W]e must presume that the use of these different terms in the claims connotes

different meanings.”); see also Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d

1249, 1254 (Fed. Cir. 2010) (“Where a claim lists elements separately, ‘the clear implication of

the claim language’ is that those elements are ‘distinct component[s]’ of the patented invention.”).

Claim 11 separately identifies “content,” “links to content,” “information about content,” and

“information about users including information about which content a user has chosen.” See ‘177

Patent at 55:7-10. Accordingly, each of the separately identified claim terms are presumed to have

different meanings. See CAE Screenplates Inc., 224 F.3d at 1317; Benton, Dickinson & Co., 616

F.3d at 1254.

       The specification is consistent with Claim 11 and identifies “content” and “links to content”

separately. For example, the specification provides:

       According to one implementation, the link corresponding to a specific content
       object is added to the user’s personal web page. According to another
       implementation, an actual content object is added to the user’s personal web page.
       In further implementations, one or more content objects and/or links corresponding
       with such content objects are added to a user’s personal web page in response in
       selecting link 222. For example, link 222 may add a link and/or a plurality of
       aggregated content objects to a user’s personal web page.

‘177 Patent at 25:20-28 (emphasis added); see also ‘177 Patent at 6:57-60 (“Furthermore,

contributors are given the ability to contribute information by uploading content and/or by

distributing links to content . . . .”), 7:11-12 (“In order to organize links and/or uploaded content

so that it can be viewed by individuals . . . .”). Accordingly, the specification of the ‘177 Patent

supports a construction where “content” does not include “links to content,” “information about



                                                 9
content,” and “information about users including information about which content a user has

chosen.”

       Defendants also correctly point out that Plaintiff’s plain and ordinary meaning construction

contradicts the position Plaintiff took in front of the PTAB. Doc. No. 110 at 2-3 In front of the

PTAB, IV argued “the broadest reasonable interpretation of ‘content’ is ‘electronic data

embodying information for an individual or individuals, but not including links to content,

information about content, and information about users including information about which content

a user has chosen.’” Doc. No. 110-2 at 29, 34. Plaintiff argued to the PTAB that “[o]verwhelming

legal precedent shows it would be unreasonable to construe content to include things like links to

content and information about content, when claim 11 expressly states they are different terms.”

Id. at 31. Plaintiff concluded that “[i]n light of the claim’s context, fundamental tenets of

construction, simple logic, and the written description, the term content cannot be construed so

broadly to include the other forms of information separately identified in claim 11.” Id. at 34. The

PTAB agreed with Plaintiff and construed “content” as “electronic data embodying information

for an individual or individuals,” and excluding “links to content,” but not excluding “content”

associated with the “links to content.” Doc. No. 110-3 at 17.

       Therefore, the intrinsic evidence indicates that “content” should be construed to mean

“electronic data embodying information for an individual or individuals.” This construction is also

consistent with Plaintiff’s arguments in front of the PTAB.

       Plaintiff’s proposed plain and ordinary meaning construction for “content” (i.e., content

means substance, meaning, or information) is broader than the PTAB’s construction. See id. This

is significant because it is generally understood that the Court’s construction under the Phillips

standard should not be broader than the construction adopted by the PTAB. See Facebook, Inc. v.



                                                10
Pragmatus AV, LLC, 582 Fed. App’x 864, 869 (Fed. Cir. 2014) (“The broadest reasonable

interpretation of a claim term may be the same as or broader than the construction of a term under

the Phillips standard. But it cannot be narrower.”). Thus, the Court reject’s Plaintiff’s proposed

plain and ordinary meaning construction of “content.”

       Finally, the Court declines to adopt Defendants’ proposed construction because construing

“content” to mean “electronic data not including links to content, information about content, and

information about users including information about which content a user has chosen” would be

redundant of the claim language.

       Therefore, the Court construes “content” to mean “electronic data embodying

information for an individual or individuals.” To the extent that Plaintiff contends that

“content” may include “links to content,” “information about content,” and “information about

users including information about which content a user has chosen,” the Court expressly rejects

that argument. However, while “content” does not include the separately identified elements

recited above, “content” may include text associated with “links to content.”

   b. “contributed” (Claim 14)

              Plaintiff’s Proposed                            Defendants’ Proposed
                  Construction                                     Construction
 Plain and ordinary meaning. No                   “additions for distribution to other
 construction necessary.                          users”

 In the alternative, “provided so it is
 accessible by at least one user other than the
 contributor”

       The parties dispute whether “contributed” requires the content to be accessible by “other

users.” Essentially, Defendants’ proposed construction would require at least three users: one user

contributing the content and two or more “users” receiving the content. In contrast, Plaintiff’s




                                                  11
proposed construction would require two users: one contributing the content and “at least one user

other than the contributor” receiving the content.

        Plaintiff argues: (1) construction of the term “contributed” is not necessary, and the plain

and ordinary meaning of the term should prevail; and (2) in the alternative, the Court should follow

the PTAB’s construction of “content contributions” and “content contributed” meaning “content

provided so it is accessible by at least one user other than the contributor.” Doc. No. 104 at 8, 11.

Plaintiff contends that, “[w]hen considered in the context of claim 14, the plain and ordinary

meaning of ‘contributed’ is: ‘content provided so it is accessible by at least one user other than the

contributor.’” Id. at 9.

        The language of Claim 11, from which Claim 14 depends, indicates that one user may

provide content to one other user. For example, Claim 11 recites “[a]n apparatus for distributing

content . . . comprising: at least one server operative to store . . . information about which content

a user has chosen.” ‘177 Patent at 55:3-10 (emphasis added). Claim 11 also indicates that the

content may be shared with one other user other than the contributor. For example, Claim 11 recites

“a centralized access point of a user accessible via a communications link and operative to provide

the user access to content chosen by or for the user.” ‘177 Patent at 55:11-13 (emphasis added). In

other words, the language of Claim 11 indicates that a user may access content contributed by at

least one other user, where the other user is recited in dependent Claim 14. Thus, Defendants’

proposed construction is inconsistent with the language of Claim 11 because it requires the

contributed content be accessible by at least three users: one user contributing the content and two

or more users (i.e., “the other users”) receiving the content.

        The specification of the ‘177 Patent also does not require “contributed” content to be

accessible by two or more users other than the contributor. The specification repeatedly refers to



                                                 12
“a user” or “the user,” not “users.” For example, the specification provides that “[i]t is further

understood that content object selections made by a user from any distributed HowZone found on

any third-party web site are centrally aggregated into that user’s personal HowZone.” ‘177 Patent

at 43:56-59. Additionally, the specification provides that “[a] user accesses any of these content

object detail pages by inputting a URL that is provided in a specified format.” Id. at 43:65-44:2.

Similarly, the specification also provides:

       Applicant’s web site provides a web-based user selection facility, wherein the
       entering of indicia 465 selects the associated content objects, and puts links to the
       content objects in the user’s personal web page. Optionally, the content objects can
       be directly distributed to the user’s personal web page in response to receipt of
       indicia 465 being delivered from the user via appliance 467 and Applicant’s web
       site.

Id. at 44:63-45:3 (emphasis added). Thus, the ‘177 Patent repeatedly refers to “a user” and “the

user” and does not require multiple users. Defendants do correctly point out that portions of the

specification indicate that information is distributed to “individuals” and “users” in the plural. Doc.

No. 110 at 6-7 (citing the ‘177 Patent at 7:55-59, 6:60-62, 9:39-45). However, the language cited

by Defendants does not require information to be distributed to “individuals” or “users.” (emphasis

added). Further, information that is distributed to “individuals” or “users” is not inconsistent with

a construction of “contributed” that requires the information to be “accessible by at least one user

other than the contributor.” Accordingly, the intrinsic record indicates that content “contributed”

must only be available to at least one user other than the contributor.

       Further, a construction of “contributed” that means “provided so it is accessible by at least

one user other than the contributor” is consistent with arguments made by IV in IPR2016-01432.

Defendants argue that “IV again tries to sidestep the position it took before the PTAB in arguing

that this term should not be construed and should be given its plain and ordinary meaning.” Doc.

No. 110 at 5, 7-8 (citing Doc. No. 110-6 at 24). For support, Defendants point to Plaintiff’s


                                                  13
statement in its Preliminary Response to Petition for IPR where it stated that “the broadest

reasonable interpretation of ‘contributed’ in claims 14 and 15 is ‘added for distribution to other

users.’” Doc. No. 110-6 at 24. However, Plaintiff clarified its position in its Response to Petition

for IPR. There, Plaintiff stated, “the specification’s use of approval, administrative edits, and

payment concepts is entirely consistent with the ordinary meaning that contributed content is

provided so it is accessible to at least one user other than the contributor . . . .” Doc. No. 112-1

at 2-3 (emphasis added). Moreover, the final written decision in IPR2016-0143 confirms Plaintiff’s

position by stating that “Patent Owner asserts that ‘content contributed’ should be construed as

‘content provided so it is accessible by at least one user other than the contributor.’” Doc. No. 104-

6 at 17. Thus, Plaintiff’s proposed construction is consistent with arguments made before the

PTAB. Ultimately, the PTAB construed “content contributed” as “content provided so it is

accessible by at least one user other than the contributor.” Id. at 22.

       Accordingly, the intrinsic record supports a construction of “contributed” that requires

content be accessible by “at least one user other than the contributor.” This is consistent with

arguments made before the PTAB and is consistent with the PTAB’s construction of “content

contributed.” Therefore, the Court construes “contributed” to mean “provided so it is accessible

by at least one user other than the contributor.”

   c. “manage any content” (Claim 14)

              Plaintiff’s Proposed                           Defendants’ Proposed
                  Construction                                    Construction
 Plain and ordinary meaning. No                   Kemper contends that this phrase and
 construction necessary.                          Claim 14 are indefinite.




                                                  14
               i.      The term “manage any content” and Claim 14 are not indefinite

       The parties dispute whether the phrase “manage any content” is indefinite for failing to

indicate when a determination of whether a user can “manage any content” must be made.

       Plaintiff argues that “under the language of the claims, it is objectively discernable what

content falls into the class of ‘contributed content[,]’” and it will not take the “subjective opinion

of whoever may be practicing this invention to determine what content is classified as ‘contributed

content[.]’” Doc. No. 104 at 12 (citing ‘177 Patent at 55:4-6). Plaintiff further argues that Claim

14, which recites that a user can “manage any content contributed by them,” identifies the content

within the class of “contributed content” that can be managed by the user—i.e., “any” content

contributed. Id. at 14. Plaintiff then notes that the ‘177 Patent’s specification discloses examples

of a user managing contributed content. Id. at 14-17.

       Defendants argue the phrase “manage any content” and Claim 14 are indefinite. Doc. No.

110 at 8. Defendants argue that “[t]he impermissible subjectivity in claim 14 is not found in a term

of degree . . . or a term without any meaning.” Id. Rather, Defendants argue, “the lack of

definiteness is found in the requirement that the user must be able to ‘manage any content’ that

was contributed at some point in the past by that user.” Id. Defendants contend that “because the

intrinsic record does not provide any detail as to when a determination of whether a user can

‘manage any content’ is made, there is a distinct lack of certainty as to the metes and bounds of

the claim.” Id. (emphasis in brief). Defendants explain that the ‘177 Patent allows certain actions

to occur after content is contributed by a user. See ‘177 Patent at 51:51-54 (“Such approval team

staff members are provided with the ability to edit the name, description, location within the

category network, URL, access fee (if any), and access duration (if limited).”), 51:1-3 (“[A] user

may delete any page they have added but no longer want by merely selecting ‘delete’ link 581.”),



                                                 15
46:56-59 (“It is understood that contributions only appear within the listing of FIG. 42 after the

contributor has been approved by the staff at Applicant’s web site according to the techniques

previously described above.”). Thus, Defendants argue, because these actions occur after content

is contributed by a user, a user may or may not be able to “manage any content” contributed

depending on when the infringement analysis is conducted. Doc. No. 110 at 11.

       In reply, Plaintiff argues that Defendants improperly conflate the idea of “objectivity” with

the concept of “definiteness.” Doc. No. 112 at 6. Plaintiff contends that something is “objective if

it is knowable independent of one’s experiences.” Id. (citing DDR Holdings, LLC v. Hotels.com,

L.P., 773 F.3d 1245, 1261 (Fed. Cir. 2014); Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325,

1336 (Fed. Cir. 2010)). Plaintiff also contends “something is subjective when it is knowable only

through consultation with one’s own experiences.” Id. at 7 (citing Datamize, LLC v. Plumtree

Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005)). Accordingly, Plaintiff contends that

Defendants’ argument fails because the classification of a term as “objective” or “subjective” has

nothing to do with “when” the classification takes place. Id. at 9.

       Claim 14 of the ‘177 Patent is not subjective because what constitutes “contributed

content” is not contingent on the subjective judgment of an individual. Claim 11 explains that

content is distributed “through one or more distributed information access points to a centralized

access point of a user[.]” ‘177 Patent at 55:4-6. Claim 14 then recites “[t]he apparatus of claim 11

wherein the centralized access point is further operative to enable a user to manage any content

contributed by them.” ‘177 Patent at 55:35-37. As previously discussed, “contributed” means

“provided so it is accessible by at least one user other than the contributor.” Also, the specification

indicates that contributed content is stored on a server. See ‘177 Patent at 46:15-16 (“Applicant’s

web site stores information about content objects, as well as contributor, in databases.”), 46:28-30



                                                  16
(“The content upload and delivery system of Applicant’s web site supports the upload and storage

of web content onto servers at Applicant’s web site.”). Accordingly, “content” is “contributed”

once it is distributed through a “distributed information access point,” stored, and provided so it is

accessible by at least one user other than the contributor. Therefore, the determination of what

constitutes “contributed content” is not contingent on the subjective judgment of an individual.

Rather, the content within the class of “contributed content” is objectively discernable. Further,

Claim 14 also identifies the class of “contributed content” (i.e., “any”) that a user can manage

through the centralized access point. See ‘177 Patent at 55:35-37.

       The specification also provides an example of a user “manag[ing]” contributed content.

The specification explains that “[o]nce a user has volunteered to be a contributor to Applicant’s

web site . . . a contributor can access their contributions page by way of their personal web page

1198 via link 204.” ‘177 Patent at 46:3-7; see ‘177 Patent at Fig. 40. The specification adds that

“[i]f a user wants to manage a content contribution, the user accesses their contributions by

selecting link 204,” and that “[i]ndividual content object links such as link 254 are displayed within

box 212.” ‘177 Patent at 46:8-11. The specification further states that “Applicant’s web site stores

information about content objects, as well as contributors, in databases,” and that “[a]ll access to

these databases is implemented by way of a web browser such as Netscape Navigator or Microsoft

Internet Explorer.” Id. at 46:15-18. The specification teaches that “management of this content is

done by individual users, using their personal web pages,” and it is through their “personal

webpage” that a user may access another screen display showing the content the user has

contributed to the system. Id. at 46:38-52. Figure 42A is an example of the display of a personal

webpage and is produced below.




                                                 17
Id. at Figure 42A (highlights added).

       The specification then states that “[t]he content contributions listing, provided beneath

content contributions heading 488, and all related statistics, are stored in a database, and the page

which is displayed to a user is dynamically generated, and contains current information.” Id. at

46:59-63. As illustrated by Figure 42A, each content contribution (e.g., “wireless phone

comparisons” or “how to patch drywall”) is associated with a corresponding “edit contributions”

link (i.e., link 492). Accordingly, “[a] user can select a single, specific contribution which they

desire to manage by simply clicking on link 492.” Id. at 46:54-55. If a user selects such a link, then

the user is taken to a screen (illustrated by Figure 43) that allows the user to “manage a contribution

that takes the form of a link, or any other type of content object . . . .” Id. at 47:28-30, Figure 43.

Thus, the “content builder page,” illustrated in Figure 43, enables a user to “manage any content

contributed.” Id. at 47:38-52. Finally, after the contributor is finished working on the content, the

“information is then stored in a database, and the associated page that a user sees is dynamically

generated, with the page containing current information.” Id. at 47:48-50. Therefore, the



                                                  18
specification provides an example of a centralized access point that is operative to enable a user to

manage content contributed.

       Further, Defendants point to four cases to support the proposition that where “the

infringement analysis hinges on when the analysis should be done, . . . the claim is indefinite.”

Doc. No. 110 at 11 (citing Int’l Test Solutions, Inc. v. Mipox Int’l Corp., No. 5:13-cv-01567-

MRP(Spx), 2017 WL 1367975, at *6 (N.D. Cal. Apr. 10, 2017); Vstream Techs, LLC v. PLR

Holdings, LLC, No. 6:15-cv-974-JRG-JDL, 2016 WL 6211550, at *6-8 (E.D. Tex. Sept. 27, 2016),

report and recommendation adopted, No. 6:15-CV-974-JRG-JDL, 2016 WL 6159624, *1 (E.D.

Tex. Oct. 24, 2016); Horizon Pharma Ir. Ltd. v. Actavis Labs., UT, Inc., No. 14-7992

(NLH/AMD), 2016 4408990, at *5-9 (D.N.J. Aug. 17, 2016); Secor View Techs. LLC v. Nissan

North Am., Inc., No. 12-3306 (FSH), 2013 WL 6147788, at *4-5 (D.N.J. Nov. 21, 2013)).

However, these cases are factually inapposite for two main reasons.

       First, two of the cases cited by Defendants are not applicable because they addressed claim

language that included a term of degree. For example, Vstream Techs, LLC v. PLR Holdings, LLC

involved a decompression program with claims that recited that a second decoding operation

would occur only if the first decoding operation was “not sufficiently correct.” 2016 WL 6211550,

at *1, *6. The court determined that the term “sufficiently” was a “term of degree” akin to the

word “substantially.” Id. That court then found “sufficiently correct” to be subjective because

“[w]hether a decoding operation is sufficiently correct could presumably differ depending on the

subjective preferences of the individual designing the decompression program.” Id. at *6. That

court reasoned that one “individual might find that an output that is 50% correct is ‘sufficiently

correct,’ while another individual might find that an output must be 75% to be ‘sufficiently




                                                 19
correct.’” Id. Ultimately, that court found the term to be indefinite because of the “purely

subjective” claim term “sufficiently correct.” Id. at *6, *8.

       Similarly, Secor View Technologies LLC v. Nissan North American, Inc. involved a rear-

view camera system that had claim language that contained a term of degree. No. 12-3306 (FSH),

2013 WL 6147788, at *1, *4 (D.N.J. Nov. 21, 2013). That court explained that “the phrase

‘minimize lateral protuberance from the side of the vehicle’ is a term of degree. Therefore, the

patent must provide ‘some standard for measuring that degree.’” Id. *4 (citation omitted). After a

review of the patent’s specification, the court determined that there was no standard for

determining when protuberance is “minimized,” and, thus, the term was indefinite. Id.

       Here, in contrast, Claim 14 does not include a term of degree that is purely subjective.

Rather, it is objectively discernable whether content has been “contributed” (i.e., “provided so it

is accessible by at least one user other than the contributor”), and whether “the centralized access

point is further operative to enable a user to manage any content contributed by them.” Defendants

even state that “[t]he impermissible subjectivity in claim 14 is not found in a term of degree . . . .”

Doc. No. 110 at 9. Thus, Vstream Techs, LLC and Secor View Technologies LLC are

distinguishable as they both involved a term of degree.

       Second, Int’l Test Sols., Inc. v. Mipox Int’l Corp. is not applicable because it involved a

claim term that was “inherently time dependent.” No. 5:13-cv-01567-MRP(Spx), 2017 WL

1367975, at *6 (N.D. Cal. Apr. 10, 2017). In Int’l Test Sols., Inc. v. Mipox Int’l Corp., the

defendant argued the phrase “without modification or damage” lacked an objective boundary and

was indefinite. Id. There, the patent-at-issue taught “a cleaning pad with micro-features that clean

the probes without wear.” Id. However, the record showed that “material wear is inherently time

dependent.” Id. “Accordingly, probe wear and durability must be framed in some time scale or



                                                  20
cycle count because a competing artisan cannot be subjected to the unpredictable vagaries of the

patentee’s opinion.” Id. The court explained that “if [the plaintiff] regards its invention as a device

that causes non-negligible wear after 10,000 cleaning cycles, then a competing artisan could use

the information to determine whether a device that causes such wear after 20,000 cycles is enough

of an improvement to avoid infringement.” Id. That court, therefore, found that the defendant had

satisfied its burden of showing “clearly and convincingly that ‘without modification or damage’ is

indefinite under § 112(2).” Id.

         Here, in contrast, Claim 14 does not subject a competing artisan to the “unpredictable

vagaries of the patentee’s opinion.” Id. As explained previously, it is objectively discernable

whether content has been “contributed” (i.e., “provided so it is accessible by at least one user other

than the contributor”), and whether “the centralized access point is further operative to enable a

user to manage any content contributed by them.” Unlike the term in Int’l Test Sols., Inc., “manage

any content” is not inherently time dependent. Defendants argue “manage any content” is

indefinite because, depending on when the infringement analysis is conducted, the user may not

be able to “manage any content” contributed because the content may have been deleted, modified,

or not approved. Doc. No. 110 at 11. However, if content has been deleted or is otherwise not

“provided so it is accessible by at least one user other than the contributor,” then it is not

“contributed” content. Thus, the term “manage any content” is not time dependent. 3

         Defendants have failed to show by clear and convincing evidence that Claim 14 is

indefinite because, when “viewed in light of the specification . . . , [Claim 14] inform[s] those




3
  Horizon Pharma Ir. Ltd., v. Actavis Labs., UT, Inc., is also distinguishable because, there, the court found a term
indefinite where “the specification describe[d] two different methods for evaluating ‘better drying time,’ and the two
methods [did] not provide consistent results at consistent times.” No. 14-7992 (NLH/AMD), 2016 4408990, at *10
(D.N.J. Aug. 17, 2016). Here, Defendants do not identify any inconsistencies as to what is considered “content
contributed.” Accordingly, Horizon Pharma Ir. Ltd. is also distinguishable.

                                                         21
skilled in the art about the scope of the invention with reasonable certainty.” Nautilus Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 134 S. Ct. 2120, 2129, 189 L. Ed. 2d 37 (2014).

                ii.        Construction of “any”

         Finally, the parties dispute whether “any” means “one” or “some” or whether it means

“all.”

         Plaintiff argues “the plain and ordinary meaning of ‘any’ is ‘one or some indiscriminately

of   whatever         kind.’”   Doc.   No.   104   at   14   (citing   Any,    https://www.merriam-

webster.com/dictionary/any (last accessed October 25, 2018)). Thus, according to Plaintiff,

“[m]anagement of a single piece of contributed content suffices as management of ‘any’

contributed content . . . .” Doc. No. 104 at 14. Plaintiff also argues the specification’s use of any

is not contrary to its plain and ordinary meaning. Id. at 17 (citing ‘177 Patent 36:65-37:1).

         Defendants argue that “the only viable interpretation of ‘any’ is that a user can manage all

content contributed to date.” Doc. No. 110 at 13. Defendants contend that “‘[c]ontributed’ is a

past-tense word, and the specification is clear that content must be contributed by a user before it

can be managed.” Id. (emphasis in brief) (citing ‘177 Patent at 46:8-14, 46:54-55, Figs. 40, 42A).

         Claim 14 recites “[t]he apparatus of claim 11 wherein the centralized access point is further

operative to enable a user to manage any content contributed by them.” ‘177 Patent at 55:35-37.

As Defendants correctly point out, “contributed” is written in the past tense, and it indicates that

content must have been “contributed” by a user before it can be managed. The specification

confirms this. See ‘177 Patent at 46:8-14; 46:38-39; 46:54-55, Figs. 40, 42A. The specification

also indicates that contributed content is stored on a server. See ‘177 Patent at 46:15-16

(“Applicant’s web site stores information about content objects, as well as contributor, in

databases.”), 46:28-30 (“The content upload and delivery system of Applicant’s web site supports



                                                   22
the upload and storage of web content onto servers at Applicant’s web site.”). Thus, a person of

ordinary skill in the art would understand that the user must be able to manage all content

contributed by the user that is stored on the server. The specification further states that “[t]he

content upload and delivery system of Applicant’s web site supports the upload and storage of web

content onto servers at Applicant’s web site.” ‘177 Patent at 46:28-30. The specification then

provides:

        FIG 42 is a diagram of a screen display showing content contributions that a user
        has made to Applicant’s web site. More particularly, FIGS. 40A and 40B,
        assembled together according to FIG. 41, form another screen which is accessed by
        selecting link 204 in FIG. 40. Accordingly, a user can visually identify a listing of
        all content contributions that they have made, as well as statistics associated with
        each of the listings.

‘177 Patent at 46:38-45 (emphasis added).                 Thus, read in context of the claims and the

specification, the term “manage any content” indicates that a user must be able to “manage all

stored content.” 4

        Likewise, other district courts that have considered the term “any” have concluded it is

synonymous with “all.” See, e.g., Palmchip Corp. v. Ralink Tech. Corp., No. 5:13-CV-01567-

MRP(SPx), 2014 WL 12585805, *5-6 (C.D. Cal. Dec. 29, 2014) (“[T]he Court adopts the plain

meaning of ‘any said peripherals,’ which is ‘all of the processor’s slave peripherals.’”); Sharper

Image Corp. v. Honeywell Int'l, Inc., No. C 02-4860 CW, 2005 WL 6219908, at *12 (N.D. Cal.

Mar. 21, 2005) (“Because ‘the distance’ as it is used here contemplates one particular length of

space that separates each set of adjacent surfaces, it follows that ‘any’ means ‘each and every’ set



4
 In a notice of supplemental authority, Defendants submitted the deposition transcript of Edward K.E. Snyders, a
co-inventor of the ‘177 Patent. Therein, Mr. Snyder was asked: “And by the word ‘any content’ as used in [Claim
14], does that mean that all of the content that they’ve contributed in the past they can later be able to manage,
whether it’s a document or a music file or other type of content?” Doc. No. 119-1 at 8:6-11. Mr. Snyder answered
affirmatively. Id. at 8:13. The Court, however, is not relying on this testimony for its claim construction. See
Howmedica Osteonics Corp. v. Wright Med Tech., Inc., 540 F.3d 1337, 1346 (Fed. Cir. 2008). Accordingly,
Plaintiff’s Motion to Strike Defendants’ Notice of Supplemental Authority (Doc. No. 124) is DENIED as MOOT.

                                                        23
of adjacent surfaces. Thus, read in the context of the claim language, the term ‘any’ means ‘each

and every.’”); ABB Atomation Inc. v. Schlumberger Res. Mgmt. Servs., Inc., No. CIV.A. 01-077-

SLR, 2003 WL 1700013, at *3 (D. Del. Mar. 27, 2003) (“The court shall apply the ordinary

definition of the words ‘recording’ and ‘any.’ . . . The term ‘any’ means ‘the whole amount of;

all.’”).

           The Court also rejects Defendants’ proposed construction of “any” that requires a user to

be able to manage “all content contributed to date.” The specification of the ‘177 Patent indicates

that contributed content is stored on a server. See ‘177 Patent at 46:15-16, 46:28-30. And, as

previously mentioned, a person of ordinary skill in the art would understand that the user must be

able to manage all content contributed by the user that is stored on a server. In other words, content

that was previously contributed and then later deleted, would no longer be “contributed” content

because it is no longer stored or “accessible by at least one user other than the contributor.”

Defendants’ construction would incorrectly require this deleted content to be managed because it

could be included within “all content contributed to date.”

           Therefore, the Court construes “manage any content” to mean “manage all stored

content.”

                                           CONCLUSION

           For the foregoing reasons, the Court hereby ADOPTS the above claim constructions for

the patent-in-suit. For ease of reference, the Court’s claim interpretations are set forth in a table

in Appendix A.

                    So ORDERED and SIGNED this 31st day of January, 2019.




                                                  24
                                     APPENDIX A

        Terms, Phrases, or Clauses                    Court’s Construction
‘177 Patent (Claims 11, 14)

“content”                                 “electronic data embodying information for
                                          an individual or individuals”

‘177 Patent (Claim 14)                    “provided so it is accessible by at least one user
                                          other than the contributor”
“contributed”
‘177 Patent (Claim 14)                    Not indefinite.

“manage any content”                      “manage all stored content”




                                         25
